DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election without traverse of Species 6 defined in claims 1 and 8-11 in the reply filed on 1/4/2021 is acknowledged.
Claims 2-7 and 12-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/4/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10277813 B1 (“Thomas”).
Regarding claim 1, Thomas discloses a device for facilitating recording of visuals from multiple viewpoints based on signaling (e.g. see system 100 in Fig. 1a configured to generate panoramic video from video data captured from multiple cameras of one or more video capture devices 102), the device comprising: at least one sensor (e.g. see Fig. 2 showing sensors such as camera(s) 114, microphone(s) 118, etc. of the video capture device 102; also see user interface such as buttons, keypads, touch screens, etc. of video capture device 102, col. 13, ll. 16-36; additionally, Fig. 4 showing sensors such as microphone(s) 150, sensor(s) 146, etc. of viewing device 106) configured for: detecting at least one signal; and generating at least one signal data based on the detecting (e.g. see at least voice or speech of the user input via microphone(s) 118 and/or microphone(s) 150 is detected (see at least col. 4, ll. 50-57, col. 8, ll. 51-65, col. 24, ll. 58-65); other signal from user input also detected from sensors such as 
Regarding claim 8, Thomas further discloses wherein each sensor of the plurality of sensors corresponds to each viewpoint of the plurality of viewpoints (e.g. see Fig. 2 illustrating four cameras 114(1)-114(4) with corresponding field of views 226(1)-226(4)), wherein the each viewpoint corresponds to an angular field of view in a horizontal plane associated with each sensor (e.g. see Fig. 1b showing to position video capture device(s) 102 in a sporting event stadium 156 (see col. 9, l. 59-col. 10, l. 2) that shows camera(s) 114 in a horizontal plane; thus, each of the field of view 226(1)-226(4) of each camera(s) 114 corresponds to an angular field of view in a horizontal plane; also see setting the video capture device on a table within a room of a home to capture video of activity (e.g., a birthday party) taking place within the room, col. 4, ll. 1-24), wherein the plurality of sensors associated with the horizontal plane with a plurality of angular field of views corresponding to the plurality of viewpoints is configured for recording a panoramic visual (e.g. see Fig. 1a illustrates to generate panoramic video from video data captured from multiple cameras of one or more video capture devices 102, e.g. see at least col. 3, ll. 21-44), wherein the panoramic visual comprises a representation of a surrounding of the device from a plurality of angular field of views along the horizontal plane (e.g. see sporting event stadium 156 environment in Fig. 1b, see col. 9, l. 59-col. 10, l. 2; also see room environment, e.g. during a birthday party, etc., e.g. see at least col. 4, ll. 1-24).   
Regarding claim 9, Thomas further discloses wherein each angular field of view of the plurality of angular field of views corresponding to each viewpoint of the plurality of viewpoints overlaps in at least one part for facilitating the plurality of sensors for recording the panoramic visual (e.g. see overlap in the field of views shown in Fig. 2, e.g. see at least col. 15, ll. 23-43).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of US 2012/0105574 A1 (“Baker”).
Regarding claim 10, although Thomas discloses each angular field of view of the plurality of angular field of views corresponding to each viewpoint of the plurality of viewpoints (e.g. see Fig. 2 illustrating four cameras 114(1)-114(4) with corresponding field of views 226(1)-226(4)) for facilitating the plurality of sensors for recording the panoramic visual (e.g. see system 100 in Fig. 1a configured to generate panoramic video from video data captured from multiple cameras of one or more video capture devices 102), it is noted Thomas differs from the present invention in that it fails to particularly disclose does not overlap. Baker however teaches, does not overlap (e.g. see the fields of view in each cylindrical array directly abut each other to provide panoramic images without overlap, e.g. see at least paragraph [0052]).   
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Thomas and Baker before him/her, to modify the remote immersive user experience from panoramic video of Thomas with Baker in order to provide stereoscopic panoramic image without visually confusing and obscure depth perception. 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of US 2014/0184799 A1 (“Kussel”).
Regarding claim 11, Thomas discloses wherein the at least one sensor comprises at least one physical state sensor (e.g. see sensor(s) 210 in Fig. 2), wherein the at least one physical state sensor is configured for generating at least one physical state data associated with at least one physical state of the device (e.g. see determine motion, velocity, acceleration, orientation, tilt, position, location, etc. of the video capture device 102, e.g. see col. 11, ll. 25-42). 
Although Thomas discloses the processing device (e.g. see processor(s) 116 of the video capture device 102 in Fig. 1a; also see some or all of the components, modules, hardware, etc., may reside additionally or alternatively at the remote computing resource(s) 108, col. 13, ll. 54-56),  it is noted Thomas differs from the present invention in that it fails to particularly disclose wherein the processing device is configured for: analyzing the at least one physical state data; and generating state command 
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Thomas and Kussel before him/her, to modify the remote immersive user experience from panoramic video of Thomas with Kussel in order to provide for alignment adjustment of the cameras to correct deviations in the camera’s alignment over the life of the vision system.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cao, US 2016/0295108 A1, discloses a system and method for panoramic imaging
Houvener et al., US 2007/0097206 A1, discloses a multi-user stereoscopic 3-D panoramic vision system and method
Brailovskiy et al., US 9892488 B1, discloses a multi-camera frame stitching

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Francis Geroleo/Primary Examiner, Art Unit 2485